Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rast Rodger on 1/5/22.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, lines 11-12, “one or more” has been deleted.
Claim 2, line 2, “one or more” has been deleted.
Claim 3, line 2, “one or more” has been deleted.
Claim 4, line 2, “one or more” has been deleted; claim 4, line 6, --the-- has been inserted after “comparing”.
Claim 5, line 2, “one or more” has been deleted.
Claim 6, line 2, “one or more” has been deleted.
Claim 9, line 3, “scenarios” has been deleted.

Claim 19, line 2, “one or more” has been deleted.
Claim 21, lines 10-11, “one or more” has been deleted; claim 21, 3 lines from the bottom, “scenarios” has been deleted.
Claim 22, line 2, “one or more” has been deleted.
Claim 23, line 2, “one or more” has been deleted.
Claim 24, line 2, “one or more” has been deleted; claim 24, line 6, --the—has been inserted after “comparing”.
Claim 25, line 2, “one or more” has been deleted.
Claim 26, line 2, “one or more” has been deleted.
Claim 27, line 2, “one or more” has been deleted.
Claim 29, lines 10-11, “one or more” has been deleted.
Claim 30, line 2, “one or more” has been deleted.
Claim 31, line 2, “one or more” has been deleted.
Claim 32, line 2, “one or more” has been deleted; claim 32, line 6, --the-- has been inserted after “comparing”.
Claim 33, line 2, “one or more” has been deleted.
Claim 34, line 2, “one or more” has been deleted.
Claim 36, line 3, “scenarios” has been deleted.
Claim 37, lines 10-11, “one or more” has been deleted; claim 37, line 21, --the-- has been inserted after “comparing”.
Claim 38, line 2, “one or more” has been deleted.

Claim 40, line 2, “one or more” has been deleted.
Claim 41, line 2, “one or more” has been deleted.
Claim 43, line 3, “scenarios” has been deleted.
 Claim 44, lines 10-11, “one or more” has been deleted.
Claim 45, line 2, “one or more” has been deleted.
Claim 46, line 2, “one or more” has been deleted; claim 46, line 6, --the-- has been inserted after “comparing”.
Claim 47, line 2, “one or more” has been deleted.
Claim 48, line 2, “one or more” has been deleted.
Claim 49, line 2, “one or more” has been deleted.
Claim 51, line 3, “scenarios” has been deleted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633